Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  ANDRES GOMEZ,

         Plaintiff,

  v.

  G.F.B. ENTERPRISES, LLC,

        Defendant.
  ___________________________________/

                                 CLASS ACTION COMPLAINT

         Comes now Andres Gomez (“Plaintiff”), on behalf of himself and all others similarly

  situated, hereby sues G.F.B. ENTERPRISES, LLC, and alleges as follows:

                                         INTRODUCTION

        1.       Plaintiff, Andres Gomez, brings this action individually and on behalf of all others

  similarly situated against Defendant, G.F.B. ENTERPRISES, LLC, (“Defendant”), alleging

  violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,

  (hereinafter, “ADA”).

        2.       Plaintiff is a blind individual. He brings this civil rights class action against

  Defendant for offering and maintaining internet websites that are not fully accessible and

  independently usable by visually impaired individuals.

        3.       Plaintiff Gomez has visited Defendant’s websites (www.lexusofkendall.com) and

  (www.lexusofwestkendall.com) (the “Websites”).

        4.       Defendant is a vehicle dealer that offers goods that are inaccessible to the public

  with a brick and mortar dealerships which are located approximately eight (8) miles (in the case

  of the Kendall location) and approximately sixteen (16) miles (in the case of the West Kendall

                                                  1
Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 11



  location) from the Plaintiff’s residence. Defendant’s Websites are offered as a tool that is heavily

  integrated with Defendant’s brick and mortar Miami dealerships, to among other things, view

  vehicle inventory, view specials and access online coupons, apply for credit and explore financing

  options, value a trade in and schedule service appointments.

        5.       As a result, the Websites must interact and be heavily integrated with Defendant’s

  services, brick and mortar locations, and in doing so must comply with the ADA, which means it

  must not discriminate against individuals with disabilities and may not deny full and equal

  enjoyment of services afforded to the general public.

        6.       Blind and visually impaired consumers use screen reading software or other

  assistive technologies in order to access website content. Defendant’s Websites, however, contains

  digital barriers, limiting the ability of blind and visually impaired consumers to access their

  content.

        7.       Defendant’s Websites do not properly interact with screen reader software in a

  manner that will allow the blind and visually impaired to enjoy the Websites, nor do the sites

  provide other means to accommodate the blind and visually impaired. As a result, the Plaintiff

  could not view vehicle inventory, view specials and access coupons, apply for credit and explore

  financing options, receive an instant cash offer and schedule service appointments. Plaintiff

  Gomez has visited Defendant’s Websites in the past in conjunction with Plaintiff’s visit to

  Defendant brick and mortar locations. However, unless Defendant is required to eliminate the

  access barriers at issue, and required to change its policies so that access barriers do not reoccur

  on Defendant’s Websites, Plaintiff will continue to be denied full and equal access to the Websites

  and related brick and mortar locations as described, and will be deterred from fully using

  Defendant’s Websites in conjunction with its physical locations.



                                                   2
Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 11



         8.        The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks

  in this action. The ADA provides, in part:

                          [i]n the case of violations of . . . this title, injunctive relief
                  shall include an order to alter facilities to make such facilities readily
                  accessible to and usable by individuals with disabilities . . . Where
                  appropriate, injunctive relief shall also include requiring the ...
                  modification of a policy ...

  42 U.S.C. § 12188(a)(2).

          9.      Therefore, on behalf of a class of similarly situated individuals, Plaintiff seeks a

  declaration that Defendant’s Websites violate federal law as described and an injunction requiring

  Defendant to modify its websites, to include third party vendors, so that they are fully accessible

  to, and independently usable by blind or visually impaired individuals. Plaintiff further requests

  that the Court retain jurisdiction of this matter for a period to be determined to ensure that

  Defendant comes into compliance with the requirements of the ADA and to ensure that Defendant

  has adopted and is following an institutional policy that will, in fact, cause Defendant’s Websites

  to remain in compliance with the law.

                                  JURISDICTION AND VENUE

         10.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 42

  U.S.C. § 12188.

          11.        Plaintiff’s claims arose in this judicial district and Defendant does substantial

  business in this judicial district.

          12.        Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) and 42

  U.S.C. § 12117(a) in that this is the judicial district in which a substantial part of the acts and

  omissions giving rise to the claims occurred.

                                                  PARTIES


                                                      3
Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 11



         13.       Plaintiff, ANDRES GOMEZ, is and, at all times relevant hereto, was a resident

  of the State of Florida. Plaintiff, ANDRES GOMEZ, is and, at all times relevant hereto, has been

  legally blind and is therefore a member of a protected class under the ADA.

        14.        Defendant, G.F.B. ENTERPRISES, LLC, is Foreign Limited Liability Company,

  with its principal place in Miami, Florida. Defendant, G.F.B. ENTERPRISES, LLC, either directly

  or through its subsidiaries and/or partners and affiliates, owns, operates and/or maintains vehicle

  dealerships located in Miami, Florida. Defendant, G.F.B. ENTERPRISES, LLC, also owns,

  operates, and maintains its integrated Websites, which offers continuous services to the public,

  twenty-hours a day and seven days a week. G.F.B. ENTERPRISES, LLC holds itself out to the

  public as Lexus of Kendall and Lexus of West Kendall, whose respective dealership addresses are

  10775 S Dixie Hwy, Miami, Florida and 13750 SW 136th St, Miami, Florida.

        15.        The physical dealerships, owned by Defendant, G.F.B. ENTERPRISES, LLC,

  INC., and the accompanying integrated Websites offer services, to include among other things,

  viewing vehicle inventory, viewing specials and accessing coupons, applying for credit, valuing a

  trade-in, or scheduling service appointments within South Florida, to the public. The dealerships

  and the Websites work collectively and are public accommodations pursuant to 42 U.S.C. §

  12181(7)(F).

                                                  FACTS
         16.       Defendant     either   owns,        operates   and/or   controls   its   websites,

  (www.lexusofkendall.com) and (www.lexusofwestkendall.com), which offer services related to

  and heavily integrated with its brick and mortar dealerships and which offers such services such

  as viewing vehicle inventory, viewing specials and accessing coupons, applying for credit, valuing




                                                   4
Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 11



  a trade-in, or scheduling service appointments within South Florida, to the public.1

          17.          Blind and visually impaired individuals may access websites by using keyboards

  in conjunction with screen reader software that converts text to audio. Screen reader software

  provides the primary method by which a visually impaired person may independently use the

  Internet. Unless the websites are designed to be accessed with screen reader software, visually

  impaired individuals are unable to fully access websites and the information, products, and service

  available through the sites.

          18.          The international website standards organization, W3C, has published WCAG

  2.0 AA (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.0 AA provides

  widely accepted guidelines for making websites accessible to individuals with disabilities and

  compatible with screen reader software. These guidelines have been endorsed by the United States

  Department of Justice and numerous federal courts.

          19.       Plaintiff is a prospective customer who is interested in the good and services offered

  by Defendant at its brick and mortar locations.

          20.          Plaintiff uses screen reader software in order to access a website's content.

  However, despite several attempts, Defendant’s Websites did not integrate with Plaintiff's

  software, nor was there any function within the Websites to permit access for visually impaired

  individuals through other means. Plaintiff was denied the full use and enjoyment of the facilities

  and services available on Defendant’s Websites as a result of access barriers on the Websites in

  conjunction with Plaintiff’s use and patronage of Defendant’s brick and mortar campus location

  in Boca Raton.




  1
     Most, if not all, of the purchases, lease, and trade-ins must be completed at the Defendant’s brick and mortar
  locations.

                                                            5
Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 11



           21.      Plaintiff also researches locations prior to visiting in person in order to learn

  about accessible routes, and accommodations for disabled individuals in advance of an in-person

  visit.

           22.     Defendant’s Websites do not meet the WCAG 2.0 AA level of accessibility.

           23.     By failing to adequately design and program its websites to accurately and

  sufficiently integrate with screen reader software, Defendant has discriminated against Plaintiff

  and others with visual impairments on the basis of a disability by denying them full and equal

  enjoyment of the Websites, in violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

           24.     As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

  Websites and suffered an injury in fact including loss of dignity, mental anguish and other tangible

  injuries. Moreover, the digital barriers on Defendant’s Websites, Plaintiff is denied to participate

  in or benefit from the goods, services and accommodations afforded to the public.

           25.      The barriers at the websites have caused a denial of Plaintiff s full and equal

  access multiple times in the past, and now deter Plaintiff from attempting to use Defendant’s

  websites, and in conjunction with visiting its brick and mortar campus location.

           26.      If Defendant’s websites were accessible, Plaintiff could independently research

  the available credit services, trade-in options, vehicle specials, access coupons vehicles in

  inventory and schedule appointments.

           27.      Although Defendant may have centralized policies regarding the maintenance

  and operation of its websites, Defendant has never had a plan or policy that is reasonably calculated

  to make its Websites fully accessible to, and independently usable by people with visual

  impairments.

           28.     Without injunctive relief, Plaintiff and other visually impaired individuals will

                                                   6
Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 11



  continue to be unable to independently use Defendant’s Websites in violation of their rights

  under the ADA.

                                       CLASS ALLEGATIONS

           29.     Plaintiff brings this class action on behalf of himself and all others similarly

  situated pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure, on behalf

  of all legally blind individuals who have attempted, or will attempt, to access Defendant’s

  Websites using screen reader software.

           30.     Numerous Class: The class described above is so numerous that joinder of all

  individual members in one action would be impracticable. The disposition of the individual claims

  of the respective class members through this class action will benefit both the parties and this

  Court.

           31.     Typicality: Plaintiff’s claims are typical of the claims of the members of the

  class. The claims of the Plaintiff and members of the class are based on the same legal theories

  and arise from the same unlawful conduct.

           32.      Common Questions of Fact and Law: There is a well-defined community of

  interest and common questions of fact and law affecting members of the class in that they all

  have been and/or are being denied their civil rights to full and equal access to, and use and

  enjoyment of, Defendant’s facilities and/or services due to Defendant’s failure to make its websites

  fully accessible and independently usable as above described.

           33.      Adequacy of Representation: Plaintiff is an adequate representative of the class

  because his interests do not conflict with the interests of the members of the class. Plaintiff will

  fairly, adequately, and vigorously represent and protect the interests of the members of the class

  and has no interests antagonistic to the members of the class. Plaintiff has retained counsel


                                                   7
Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 8 of 11



  who are competent and experienced in the prosecution of class action litigation, generally, and

  who possess specific expertise in the context of class litigation under the ADA.

         34.        Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

  Defendant has acted or refused to act on grounds generally applicable to the Class, making

  appropriate both declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

                                       SUBSTANTIVE VIOLATIONS


                           Title III of the ADA, 42 U.S.C. § 12181 et seq.

         35.        The allegations contained in the previous paragraphs are incorporated by

  reference.

         36.        Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

  individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

  the goods, facilities, privileges, advantages or accommodations of any place of public

  accommodation by any person who owns, leases (or leases to), or operates a place of public

  accommodation.” 42 U.S.C. § 12182(a).

         37.        Defendant’s brick and mortar dealership locations and accompanying Websites

  are public accommodations within the definition of Title III of the ADA, 42 U.S.C. § 12181(7)(F).

         38.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

  deny individuals with disabilities the opportunity to participate in or benefit from the goods,

  services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

  12182(b)(1)(A)(1).

         39.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

  deny individuals with disabilities the opportunity to participate in or benefit from the goods,


                                                    8
Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 9 of 11



  services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

  afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii').

        40.      Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

  includes, among other things:

                 a failure to make reasonable modifications in policies, practices or
                 procedures, when such modifications are necessary to afford such
                 goods,      services,   facilities,  privileges,   advantages     or
                 accommodations to individuals with disabilities, unless the entity
                 can demonstrate that making such modifications would
                 fundamentally alter the nature of such goods, services, facilities,
                 privileges, advantages or accommodations; and a failure to take such
                 steps as may be necessary to ensure that no individual with a
                 disability is excluded, denied services, segregated or otherwise
                 treated differently than other individuals because of the absence of
                 auxiliary aids and services, unless the entity can demonstrate that
                 taking such steps would fundamentally alter the nature of good,
                 service, facility, privilege, advantage or accommodation being
                 offered or would result in an undue burden

  42 U.S.C. § 12182(b)(2)(A)(ii–iii); see also 28 C.F.R. § 36.303(a).

        41.      Title III requires that "[a] public accommodation shall furnish appropriate auxiliary

  aids and services where necessary to ensure effective communication with individuals with

  disabilities." 28 C.F.R. § 36.303(c)(1). The regulation sets forth numerous examples of "auxiliary

  aids and services," including "...accessible electronic and information technology; or other

  effective methods of making visually delivered materials available to individuals who are blind or

  have low vision." 28 C.F.R. § 36.303(b).

        42.      The acts alleged herein constitute violations of Title III of the ADA, and the

  regulations promulgated thereunder. Plaintiff, who is blind and has a disability that substantially

  limits the major life activity of seeing, within the meaning of 42 U.S.C. §§ 12102(1)(A) and (2)(A),

  has been denied full and equal access to Defendant’s website. Plaintiff has not been afforded the


                                                   9
Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 10 of 11



   services, privileges and advantages that are provided to other patrons who are not disabled, and/or

   have been provided services, privileges and advantages that are inferior to those provided to non-

   disabled persons. These violations are ongoing as Defendant has failed to make any prompt and

   equitable changes to the Websites and policies in order to remedy its discriminatory conduct.


          43.        Pursuant to the ADA and the remedies, procedures and rights set forth and

   incorporated therein, Plaintiff, on behalf of himself and on behalf of all others similarly situated,

   requests relief as set forth below.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of himself and the members of the class, prays for:

   a.     A Declaratory Judgment that at the commencement of this action Defendant is in violation

   of the specific requirements of Title III of the ADA, described above, and the relevant

   implementing regulations of the ADA, in that Defendant took no action that was reasonably

   calculated to ensure that the Websites were fully accessible to, and independently usable by, blind

   individuals;

   b.     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2), 29 U.S.C.A. § 794a, 28 CFR

   § 36.504 (a), and 29 U.S.C.A. § 794a which directs Defendant to take all steps necessary to bring

   the Websites into full compliance with the requirements set forth in the ADA, and both statutes'

   implementing regulations, so that the Websites are fully accessible to, and independently usable

   by, blind individuals, and which further directs that the Court shall retain jurisdiction for a period

   to be determined to ensure that Defendant has adopted and is following an institutional policy that

   will in fact cause Defendant to remain fully in compliance with the law;

   c.     An Order certifying the class proposed by Plaintiff, and naming Plaintiff as class

   representatives and appointing his counsel as class counsel;


                                                    10
Case 1:19-cv-23558-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 11 of 11



   d.    Payment of attorneys’ fees and costs incurred in this lawsuit;

   e.    Payment of reasonable attorneys' fees, pursuant to 42 U.S.C. § 12205, 29 U.S.C.A. § 794a,

   and 28 CFR § 36.505; and,

   f.    Whatever other relief the Court deems just, equitable and appropriate.

   Dated: August 23, 2019

                                               Respectfully submitted,

                                               GARCIA-MENOCAL & PEREZ, P.L.
                                               Attorneys for Plaintiff
                                               4937 S.W. 74th Court
                                               Miami, FL 33155
                                               Telephone: (305) 553-3464
                                               Facsimile: (305) 553-3031
                                               Primary E-Mail: ajperez@lawgmp.com
                                               Secondary E-Mail: aquezada@lawgmp.com
                                               bvirues@lawgmp.com

                                               By: ___/s/_Anthony J. Perez________
                                                      ANTHONY J. PEREZ
                                                      Florida Bar No.: 535451
                                                      BEVERLY VIRUES
                                                      Flroida Bar No.: 123713




                                                 11
